Case 5:17-cv-00002-JGB-KK Document 49-6 Filed 10/11/18 Page 1 of 5 Page ID #:1938




              Exhibit F




                                                                      MCH - 000026
   Case 5:17-cv-00002-JGB-KK Document 49-6 Filed 10/11/18 Page 2 of 5 Page ID #:1939




From: "Frank Adomitis" <franksc@linkline.com>
Date: June 13, 2010 2:04:00 PM PDT
To: <tbachman@JS-net.com>
Subject: Continuing "Our Conversation"




Hey Tom,

I wanted to get back to you since you were so busy with your guests that you didn’t
have a few minutes to discuss how MCH is doing since I was replaced by Charile’s
unemployed girlfriend Yvonne and made the “fall guy“ for MCH's problems. I was
able to get the financial statements for 2009, YTD for March 2010. The situation
looks very bleak, even after Charlie’s and Yvonne’s accounting tricks, i.e. writing off
retroactively $600K+ of prior loan costs that were being amortized. Apparently they
threw out Tucker in order to get their buddies in so they can do these




                                           1
                                                                         MCH - 000027
   Case 5:17-cv-00002-JGB-KK Document 49-6 Filed 10/11/18 Page 3 of 5 Page ID #:1940

manipulations. Remember, the accounting for the costs were reviewed by multiple
CPAs and the accounting was correct. To put things in perspective, the results from
prior years to current are as follows: in 2003 the net was $756K, in 2004 it was
$814K, in 2005 it was $902K, in 2006 it was ($81K), in 2007 it was ($557K), in 2008
it was ($2,689K), in 2009 it was ($1,267k), and in 2010 it will probably be around
($700K). The losses since 2005 total around ($7,000K); that’s seven (7) million
dollars. Worse yet, net revenue for 2010 will be about $700K less than 2009. As
compared to my budget for 2009, you remember the budget that Jim said was far
too conservative yet couldn’t say why, the net revenue and payroll was almost dead
on. I expected a loss of ($350K). The difference being that you didn’t make the
budget on the grants, the market tanked, and Charlie and Yvonne over spent by
($500K+) in non payroll expenses. This is on top of closing OB, dumping the MRI
trailer, getting cheaper healthcare coverage, and their accounting machinations. My
guess is that Hoss blanked out on my budget’s accuracy. He blanked out on
everything else that didn’t fit into how he felt. If I would have stayed, the loss
would have been much closer to my target, and the hospital would be doing much
better than they are doing now. My removal cost the hospital around ($1,000K). It
looks like using me as the fall guy backfired in a very big way. If you disagree,
remember if I had failed the hospital would be bankrupt. Also, what did you do to
help mitigate the losses? I say nothing.

The big question is what is the root cause of MCH problems? That’s easy. There is
only one real root cause and that is simply incompetence. Hoss was clearly
incompetent and to boot, he was a hypocrite. He was let go by CHW because he
failed at St. Johns. St. Johns is one of CHW’s flagship hospitals. He came out of
retirement, yea right, and put MCH near bankruptcy since he let the hospital
deteriorate. He surrounded himself with sycophants who would never say anything
Hoss didn’t agree with and simply parroted what he said. For example, you remember
when I presented to the board the very serious problems I had found with the
revenue cycle? Your response was not that “wow!” these are bad and need to be
corrected ASAP, but that it made Hoss look bad and the hospital could be
sued. Your response exposed that you are a coward since I know you know
better. Hoss was fired by CHW for far less significant reasons than what I
found. Hoss is hypocrite because he wanted everyone to take “ownership” yet he
allowed the hospital to fall apart, e.g. he didn’t raise prices for years. I routinely
smelled alcohol so my guess is that he had a drinking problem. This is in addition to


                                           2
                                                                         MCH - 000028
   Case 5:17-cv-00002-JGB-KK Document 49-6 Filed 10/11/18 Page 4 of 5 Page ID #:1941

his other psychological problems, e.g. he used psychological project to protect his egg
shell ego. Of course I am no psychologist, but to me it was clear.

The board is incompetent but one cannot expect anything from a so called financial
planner, he doesn’t even know that index funds routinely outperform actively
managed funds, a guy who works at the water company, a real estate agent, an eye
doctor, and a retired nurse. When I did present the problems I found, Hoss should
have been let go right there. At that point, the hospital was coming off two
consecutive of negative years and was 9+ months into another terrible year. I will bet
the prior CEO at Big Bear was fired for far less. They didn’t even question Hoss
which means in effect their public fiduciary responsibilities are secondary to
protecting themselves. I will bet they even gave him money when he left. I know you
remember Berkhart’s $250K expense claim he submitted during 2008. The hospital
is bleeding money, but he still thought it OK to submit a $250K expense claim. The
board didn’t choose the best candidate for CEO. In fact Charlie was my last
choice. The lady with the red hair should have been chosen. She and I were in
agreement on how to pull the hospital out the red. Charlie’s grand idea was to
improve the cost report. That was it. Charlie’s character is questionable given that
when he and Jim let me go he told me that I reminded him of his ex-wife. He barely
spoke to me for a month and half. I do hope I eventually live up to Charlie’s
expectations. The board turning over the hospital to a guy who should be retiring
and to his unemployed, twenty years his junior (It looks) girlfriend shows their lack
of competence. If Charlie and Yvonne were not needed at Boulder City, a hospital in a
similar situation, why would they be needed by MCH? Charlie was replaced by the
Director of Business Development and Yvonne was not replaced.

What needs to be done now? The hospital needs to somehow cut out about a million
dollars in expenses while not reducing service levels. The hospital is under utilized
and this will only get worse in my opinion. This may require a radical change in the
hospital, one that may require that certain services be eliminated. Before that I
would cut or reduce the following:

  1.     Marketing and your salary. The hospital doesn’t need a marking budget, to
        pay you to go to meetings, and a secretary for you.
  2.     Human Resources. The hospital should be able to outsource HR.
  3.     Information Systems. I like Trace but they don’t need a full time
        information systems department.
                                           3
                                                                         MCH - 000029
   Case 5:17-cv-00002-JGB-KK Document 49-6 Filed 10/11/18 Page 5 of 5 Page ID #:1942

  4.     Accounting department. Yvonne and Charlie can do the accounting with a
        good AP clerk. I suspect all Yvonne is doing now is going to meetings.

These cuts represent about a $400K a year in savings. From there all options would
be on the table. I will bet that before anything drastic happens, most of the board
members will have disappeared and Charlie’s and Yvonne’s U-Haul will hit interstate
10. By the way, has Charlie and Yvonne bought a house in Lake Arrowhead. I see Hoss
sold, but I don’t see they bought. If not, they don’t show much commitment.



I really wish you the best of luck. And remember, all statements contained herein
are my opinion.

Frank Adomitis

I now have two direct emails, I review both regularly. They are: TBachman@me.com
and Tom.Bachman@MCHcares.com




                                           4
                                                                         MCH - 000030
